HOOD, Judge.
This suit was instituted by Gustave Manuel against the Employers’ Fire Insurance Company and Oil Field Truck Lines, Inc., arising out of a motor vehicle collision which occurred on January 27, 1960, as a result of which collision plaintiff’s wife, Mrs. Mona Ardoin Manuel, was killed. Answers were filed by the defendants, but the case has never been tried and no final judgment has been rendered or signed.
The case was consolidated for the trial of certain exceptions with suits entitled Manuel v. Carolina Casualty Insurance Company et al., La.App., 136 So.2d 275; Duplechin et al. v. Carolina Casualty Insurance Company et al., La.App., 136 So.2d 281; and Manuel et al. v. Carolina Casualty Insurance Co. et al., La.App., 136 So.2d 282. Judgments were rendered by the trial court sustaining the exceptions in each of the above cited cases, and plaintiffs in those suits have appealed. Although the record does not reflect that an appeal was taken in this case, the record has been lodged in this court and counsel for all parties have filed written briefs and have made oral arguments, in spite of the fact that no final judgment has been rendered.
No appeal lies in a case before judgment is rendered or before it is signed, and in such a case the appeal is premature and must be dismissed. LSA-C.C.P. Art. 2083, Spiers v. Davidson, 228 La. 632, 83 So.2d 653; Frazier v. Muse, La.App. 1 Cir., 88 So.2d 729.
For the reasons herein assigned, the appeal in this case is dismissed. All costs of this appeal are assessed to plaintiff-appellant.
Dismissed.